      Case 1:19-cr-00283-JGK Document 57 Filed 02/08/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA,

                                                 19-cr-283 (JGK)
          - against -
                                                 MEMORANDUM OPINION AND
GREGORY KONNY,                                   ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The defendant, Gregory Konny, has moved for compassionate

release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), arguing that

his serious medical condition is an extraordinary and compelling

reason for his release. The defendant previously pleaded guilty

to two counts of an information. Count One charged the defendant

with a conspiracy to distribute a substantial amount of

oxycodone, and Count Two charged the defendant with a conspiracy

to commit health care fraud.     See United States v. Konny, 463

Fed. Supp. 3d 402, 403 (S.D.N.Y 2020).       The Court previously

denied an application for compassionate release by the defendant

because the defendant had not surrendered to a Bureau of Prisons

institution and had not exhausted his administrative remedies.

See id. at 404-05. At that time, the Court also noted that the

defendant had failed to make a showing of “extraordinary and

compelling reasons” for compassionate release based on his

speculation about the conditions and possible medical treatment

at FCI Fort Dix. Id. at 405. The Court extended the date for the


                                   1
      Case 1:19-cr-00283-JGK Document 57 Filed 02/08/21 Page 2 of 5



defendant’s voluntary surrender to allow the Bureau of Prisons

to ameliorate any potentially dangerous conditions. The

defendant has now moved for compassionate release because of his

medical conditions and the increased number of COVID-19 cases at

FCI Fort Dix.

     Section 3582(c)(1)(A) authorizes a court to reduce a term

of imprisonment, after considering the factors set forth in

section 3553(a), to the extent that they are applicable, if the

court finds that “extraordinary and compelling reasons warrant

such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).         The statute

also requires that the defendant exhaust his administrative

remedies by at least making a request to the Bureau of Prisons

for compassionate release and allowing for the lapse of 30 days

following the request.    While the statute had also required that

the reduction be “consistent with applicable policy statements

issued by the Sentencing Commission,” the Sentencing Commission

failed to adopt such statements and the Court of Appeals for

Second Circuit has held that the previous policy statements

applied to requests by the Bureau of Prisons, but not to

requests by defendants made directly to the court.         See United

States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

     The defendant has exhausted his administrative remedies by

filing a request with the FCI Fort Dix Warden for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A) based on his


                                   2
      Case 1:19-cr-00283-JGK Document 57 Filed 02/08/21 Page 3 of 5



medical conditions. ECF No. 50, Ex. E. The government does not

dispute that the defendant has shown an extraordinary and

compelling reason supporting release.       See ECF. Nos. 52, 56. The

defendant suffers from a serious medical condition that requires

constant treatment and makes him vulnerable to severe

consequences of COVID-19. ECF No. 50. Moreover, FCI Fort Dix has

recently encountered an uptick in COVID-19 cases. Id.; ECF No.

50, Ex. B; ECF No. 52 Ex. C.

     However, the defendant has failed to show that the section

3553(a) factors warrant his immediate release.        The defendant

pleaded guilty to two serious crimes – the unlawful distribution

of a large amount of oxycodone, despite his professional

responsibilities as a pharmacist, and participation in a

Medicaid fraud to obtain more than $ 2.2 million in illegal

reimbursements.   The Court carefully considered the defendant’s

health at the time of sentencing, and downwardly varied from a

Guideline Sentencing Range of 87 to 108 months to a sentence of

46 months which was the sentence that was sufficient but no

greater than necessary to accomplish the goals of sentencing set

forth in 18 U.S.C. § 3553(a)(2).       The defendant points out that

he has already served 11 percent of his prison term, but the

Court carefully considered the minimum sentence necessary to

accomplish the relevant purposes of sentencing, and the




                                   3
      Case 1:19-cr-00283-JGK Document 57 Filed 02/08/21 Page 4 of 5



defendant has served considerably less than the minimum

justified, taking all of the relevant factors into account.

            However, the Bureau of Prisons is in an opportune

position to determine whether the conditions of a prison and the

defendant’s condition are such that the defendant should be

released.    Hence, there is the requirement of administrative

exhaustion and the ability of the Bureau of Prisons to place a

prisoner in home confinement.     See 18 U.S.C. § 3624(c). In its

January 29, 2021 letter, the government advises that the Bureau

of Prisons has decided to release the defendant to home

confinement pursuant § 3624(c). See ECF. No. 56. The projected

release date is March 3, 2021, and the defendant will be

required to quarantine for 21 days before release.         The

government’s decision to allow the defendant to serve his

sentence in home confinement resolves the current application.

Based on the government’s representation, and for the reasons

explained above, the application for compassionate release is

denied.

                              CONCLUSION

     The Court has considered all of the arguments of the

parties.    To the extent not specifically addressed above, the

remaining arguments are either moot or without merit.          For the

reasons explained above, the defendant’s motion for




                                   4
         Case 1:19-cr-00283-JGK Document 57 Filed 02/08/21 Page 5 of 5



compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

is denied, without prejudice to renewal.



SO ORDERED.

Dated:      New York, New York
            February 8, 2021         ___ __ /s/ John G. Koeltl________
                                                John G. Koeltl
                                         United States District Judge




                                      5
